July 09, 2004


Mr. Charles S. Frigerio
Law Offices of Charles S. Frigerio
111 Soledad, Suite 840
San Antonio, TX 78205
Mr. Curtis L. Cukjati
Martin & Cukjati LLP
333 Convent Street
San Antonio, TX 78205-1348

RE:   Case Number:  02-0260
      Court of Appeals Number:  04-99-00779-CV
      Trial Court Number:  96-CI-08259

Style:      ANNE BALLANTYNE, MARY MCCOMB, JON SANDIGE, RICHARD SCHIMPFF,
      AND SUSIE WILLERSON
      v.
      CHAMPION BUILDERS, INC., AND PRIMERO PROJECTS, L.L.C.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above referenced cause.   (Justice  Chief  Justice  Phillips
not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Reagan Greer   |
|   |Clerk              |
|   |Mr. Herb Schaefer  |